U'l-l>~b$l[\)

\Ooo-ao\

10
11
12
13
14
15
16
12
18
19
20
21
22
23
24
25
26

Case 2:18-cv~018a6~JLR Document 12 F~iled 01/291'19 Page l 01°4

THE HONORABLE .JAl\/IES la ROBART

UNlTED STATES DISTRICT COURT
WESTER]\I DISTRICT OF WASH]NGTON

AT SEATTLE
UNITED SPECIALTY INSURANCE
COMPANY,
Plaintiff, Case No. 2118-cv~01846-JLR
v. STIPULATED MOTION AND M
HZ`R;@J?QS‘ED] ORDER EXTENDING
ONEBEACON .lNSURANCE GROUP, TIME FOR INITIAL DISCLOSURES
Defendant. ANI) JOINT S'l ATUS REPO.RT
Noteci On Molion Calendar:
Jcmuary 29, 2019

 

 

STIPULATION

Pursuant to LCR 7(d)(l) and LCR lO(g), Plaintiff United Specialty Insuranee Company
(“Plaintiff”) and Defendant Homeland insurance Cornpany of NeW York (erroneously sued as
OneBeacon flnsuranee Group) (“Defendant”) moves this Court for an 01‘de11 extending the time for
Initial Disclosures pursuant to FRCP 26(a)(l) and Coinbined Joint Status Report and Discovery
Plan as Required by FRCP 26(1‘) and Local Civil Rule 26(0. T`lie parties respectfully submit that
good cause exists, as explained below.

This matter involves a coverage dispute between two insurance carriers. Th'e parties have

agreed to exchange and review relevant documents before determining What, if any, depositions

l - STIPULATED MOTlON AND OR`DER EXTEND|NG TlME P`OR mgm MA\'"NNBW BMWRT.H m
lNl"l`lAL DlSCLOSURES AND JOlN'l` STATUS REPORT ucc 3\1'513_111¢1.\~¢1111¢:

Suiw 130
Ferllnnr! t \R 932{!!
`l': 503‘229 l$l‘} T"; 593.229§0630

 

 

.|L

O\SOO‘--.IO\LA

11
12
13

15
16
17
13
19
20
21
22
23
24
25
26

Case 2118-<:\/-018¢16~3|_131 Document 12 Filed 01/29/19 Page 2 014

need to take place, prior to scheduling an early mediation. The parties need additional time to
accomplish this tasl<.

Accordingly, Plaintiff and Defendant hereby stipulate and agree that both parties may have
until Monday, I\/larch 11, 2019 for their lniti'al Disclosure pursuant to FRCP 26(a)(1) and until
Monday, March 18, 2019 to tile the Combined Joint Status Report and Diseovery Plan as Required
by FRCP 26(1") and Local Civil Rule 26(1`).

DAT`ED this 29th day of.lanuary, 2019.

 

 

RIZZO MATTINGLY BOSWORTH PC DAVIS WRIGHT TREMA[NE LLP
Attorneys for Plaintiff ‘ . Attorneys for Det`endant
`By /s/Claucle Bo.s'worth l By /s/Nancv A. Brownstein
Claude Bos\vorth, WSBA #42568 Nancy A. Brownstein, WSBA #50150
2 - S'rrPu LA'I‘ED Mo'rl.oN AND l oRDER 'sxTENDlNG “1`11\113 FOR mm umwth mwc,u.,.“ ,,D
1N1T1AL DlsCLosUREs AND 10le sTATus REPORT 1_1<1¢3\\-'§1111…

S.uiln .'\JG
Fv!llnmi 0119'1'201
T: 503‘1'29 1519 [`: 503`32‘5}.0$3[|

 

 

utpr

<D\DOO'-~JO\

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

Case 2:18~cv-01846~JLR Document 12 Filed 01129/19 Pa.ge 3 014

ORDER

Pursuant to the -Stipulate-d Motion Extending the Time for lnitial Disclosures and Joint

Status Report, now therefore,

IT IS HEREBY ORDERED THAT:.

1. The deadline for lnitial Disciosures Pursuant to FRCP 26(a)(1) is continued to

March 11, 2019.

2. The deadline for Combined Joint Status Report and Discovery Plan as Required

by FRCP 26(1) and Local Civil Rule 26(1`) is continued to March 18, 2019.

gin
DATED this f513 day 61 ranqu 2019.

tight

 

"Z_'S’M

5 i._- Q.e\c.¢u?_)(

United St es District Judge

Presented by:

RlZZ,O MATTINGLY B`OSWORTi-I PC

By: s/Cfaude Bosworth
Claude Bosworth, WSB #42568
cbosworthgcbrizzopc.corn
1300 SW 6 Ave., Suite 330
Portland, OR 97201
Phone: 503-229~1819

Fax: 503-229-0630'
Attol‘ney 'For Plaintift`

3 - STl`PULATED MOT]`ON AND ORDF',R EXTENDING TIME FOR
INITlAL DISC]_,OSURI`:`.S AND .lO`INT S'l"ATUS REPO|{T

I'{l?_Zl:I M.M.‘\"(ll‘![§i\,‘( ¢".|CJHWUR'TM iam

lion 5\>~`51';:1|\ .>\\-t=.»me
milano
l*c\rilzsml URSH"£CR
'i'; 303,229 1310 P; 5u31229106.\0

 

24
25
26

Case 2:18~cv~01846~JLR Document 12 Filed 01/29/19 Page 4 014

UNITED STATES DISTRICT COURT
WESTERN DlSTRICT OF WASHINGTON

AT SEATTLE
~ UNITED SPEC|ALTY lNSURANCE

COMPANY,

Plaintiff, Case No. 2:18~cv-01846

v.
DECLARA'I`ION OF DELIVERY

ONEBEACON INSURANCE GROUP, AND./OR MAILING

Defendant.

 

l am employed by the law firm of Rizzo Mattingly Bosworth PC in Portland, Oregon. 1
am over the age of eighteen years and not a party to the subject cause. My business address is
1300 SW Sixth Avenue, Suite 330, Pol‘tland, ()R 9720|.

On the date bel.ow, l caused t`o be served on all parties in this action by transmitting a true
copy thereof STIPULATED MO'TION AND [PROPOSED] ORDER EXTENDING TIME
FOR INITIAL DISCLOSURES AND JOINT STATUS REPORT in the following manner
unless otherwise indicated.

VIA ECF

Nancy A. Brownstein, WSBA #50150
DAV}S WRIGHT TREMA[NE LLP
920 Fifth Avenue, Suite 3300

Seattle, WA 981 04

F: 206-757-7700
nancybroWnstei.n@d.wt__.com
Attomeysfor Defendam

l declare under penalty of perjury and under the laws ot` the State of Washington (RCW
9A.72.085) that the toregoing is true and correct

Executed at Portland, Oregon, this 29th day of January, 2019.

s/Coaj) Man.ley
Cody 1\/1aniey
Paralegal

1 - DECLARATION OF DEL[VERY AN D/OR l\/iAll_-,ING Nlaz.c:i MATT\MEL.Y Eir§§awt::qu‘tl“i lee
1300 SW Sixtli A\*cnue.
finite 330
P’c)rllaa\rl 01£.9’1?.01
'['150.\.229 l.‘]l§? 1:`:503..229,063€}

 

